Citation Nr: 0533491	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  03-21 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased rating for diabetes type II, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for diabetic 
retinopathy, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for irritable bowel 
syndrome, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for peripheral 
vascular disease of both lower extremities, currently 
evaluated as 20 percent disabling.

6.  Entitlement to an increased rating for impotency, 
currently evaluated as 0 percent disabling.

7.  Entitlement to an effective date prior to March 15, 1995 
for the award of a 60 percent disability rating for the 
service-connected low back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.
 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

The issues of entitlement to service connection for 
hypertension, and entitlement to increased ratings for 
diabetes and diabetic retinopathy are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

During his personal hearing before the Board on May 10, 2005, 
prior to the promulgation of a decision in the appeal, the 
appellant indicated that he was only interested in continuing 
with his appeal of the issues of entitlement to service 
connection for hypertension, and entitlement to increased 
rating for diabetes and diabetic retinopathy, and that he was 
withdrawing the rest of the issues from appellate 
consideration.

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant as to the issues of entitlement to increased rating 
for irritable bowel syndrome, peripheral vascular disease of 
both lower extremities, impotency, and entitlement to an 
effective date for the award of a 60 percent disability 
rating for the service-connected low back disability have 
been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION


Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  

During his personal appearance at a hearing before the 
undersigned Veterans Law Judge sitting at the RO on May 10, 
2005, the appellant indicated specifically that he was only 
interested in continuing with his appeal with respect to the 
issues of entitlement to service connection for hypertension 
and increased ratings for diabetes and diabetic retinopathy, 
and that it was his desire to withdraw the rest of the issues 
from appellate consideration.

Inasmuch as the appellant has withdrawn the issues of 
entitlement to increased rating for irritable bowel syndrome, 
peripheral vascular disease of both lower extremities, 
impotency, and entitlement to an effective date for the award 
of a 60 percent disability rating for the service-connected 
low back disability from further review on appeal, there 
remain no allegations of errors of fact or law for appellate 
consideration with respect to those issues.  Since the Board 
does not have jurisdiction to review those particular issues 
on appeal, the issues are accordingly dismissed without 
prejudice.

ORDER

The appeal is dismissed as to the issues of entitlement to 
increased ratings for irritable bowel syndrome, peripheral 
vascular disease of both lower extremities, impotency, and 
entitlement to an effective date for the award of a 60 
percent disability rating for the service-connected low back 
disability.

REMAND


The Board finds that additional development of the 
evidentiary record is required with regard to the appellant's 
claim for service connection for hypertension and for 
increased ratings for diabetes type II, and diabetic 
retinopathy.

Records on file and those that were submitted by the 
appellant after the Travel Board hearing that was held in May 
2005, reflect that throughout 2004 and part of 2005, he 
received frequent treatment for the claimed disabilities at 
the VA Medical Center in San Juan.  It is apparent that he 
was seen a number times in 2004, but the records of his 
treatment during 2005 appear to be partially incomplete. VA 
records are constructively part of the record which must be 
considered.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) and Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
On remand, the RO should make arrangements to obtain the 
records of all the treatment that the veteran has received at 
VA facilities.  

Furthermore, it does not appear that a VA examination has 
been recently obtained, particularly as it pertains to any 
possible association between the service connected diabetes 
and the claimed hypertension.   Inasmuch as the claims have 
to be remanded to obtain all the treatment records, it would 
be appropriate to schedule the veteran for an examination 
with opinion to ascertain any possible relationship between 
his service-connected diabetes and hypertension.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.  The 
case is REMANDED for the following:

1.   The veteran should be asked to 
provide the names of all VA medical 
facilities at which he has received 
treatment or evaluation for his diabetes, 
hypertension and diabetic retinopathy.  
Then, all the treatment records from all 
the facilities identified by the veteran 
should be obtained and associated with 
the claims folder.

2.  Thereafter, the veteran should be 
scheduled for a VA examination to 
determine the extent and severity of his 
diabetes and diabetic retinopathy, and 
the nature of his hypertension.  The 
physician should be requested to provide 
an opinion as to whether it is at least 
as likely as not that any current 
hypertension is in anyway related to or 
the result of the veteran's service-
connected diabetes.  To facilitate the 
opinion, the claims folder and a copy of 
this REMAND must be made available for 
the examiner's review of the veteran's 
pertinent medical history.  It is 
imperative that the question posed in 
this REMAND be answered so VA has 
sufficient information to adjudicate the 
pending claim.  If the medical opinion 
fails to respond to the question asked, 
corrective action should be undertaken.  
38 C.F.R. § 4.2 (2005); see also Stegall 
v. West, 11 Vet. App. 268 (1998). 

3.  Thereafter, the claims of service 
connection for hypertension and increased 
rating for diabetes and diabetic 
retinopathy should be readjudicated in 
light of any additional evidence 
obtained.  If the benefits sought 
on appeal are denied, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JOAQUIN AGUAYO PERELES
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


